Citation Nr: 1640221	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  15-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1948 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Service-connected disability has resulted in the permanent loss of use of the Veteran's left lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a)(2) (West 2014); 38 C.F.R. § 3.809(b)(3) (2016).

The Veteran filed an application for specially adapted housing in August 2013.  He stated he was in a rehabilitation facility at the time, but would be released home soon.  He explained that his home had two stories, with an upstairs bathroom, and so a toilet had been installed in the basement, where he spent most of his time, to allow him to safely return home.

The Board first notes the Veteran is assigned ratings of 40 percent for degenerative arthritis of the lumbar spine, 30 percent for degenerative arthritis of the left knee, 10 percent for degenerative arthritis of the right knee, 10 percent for degenerative arthritis of the right shoulder, 10 percent for degenerative arthritis of the left shoulder, 10 percent for degenerative arthritis of the cervical spine, 10 percent for degenerative arthritis of the left hip, 10 percent for degenerative arthritis of the right hip, and 0 percent for right ear hearing loss.  His combined disability rating is 80 percent.  

Thus, the Veteran is not assigned a permanent and total disability rating for any service-connected disability.  However, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2016).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person. . . . The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2016).

In a September 1995 rating decision, the Veteran was granted a total disability rating on the basis of his inability to follow a substantially gainful occupation due to his service-connected disabilities.  As such, the Board finds the Veteran is totally disabled for the purposes of 38 C.F.R. § 3.340(a)(1).  The Board also notes the Veteran is currently 90 years old.  As explained below, he has osteoarthritis, most severely in his left hip and left knee, and has been deemed ineligible for left hip replacement surgery due to other medical issues.  There is no indication in the record that the Veteran's osteoarthritis is expected to improve.  For these reason, the Board has determined the Veteran's total disability is permanent pursuant to 38 C.F.R. § 3.340(b).  In sum, the Board finds the Veteran is permanently and totally disabled for purposes of eligibility for financial assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 (2016). 

The record shows the Veteran presented to the Providence VA Medical Center (VAMC) Emergency Department in July 2013 with severe left hip pain and was hospitalized.  The Veteran reported he had fallen when his knees gave way.  He was noted to have severe left hip and left knee pain due to severe osteoarthritis.  A social work note indicated he no longer felt safe at home due to a history of falls, including 3 to 4 falls within the prior week.  The Veteran also reported chronic bilateral knee and ankle pain, and chronic lower back pain which required occasional steroid injections.  Importantly, the Veteran was noted to use a walking cane for daily ambulation, and a walker for use outdoors.  He reported it had been very difficult to move recently due to left hip and knee pain, and that he had been unable to ambulate on uneven surfaces due to pain, which resulted in decreased balance and endurance.  Upon evaluation, the Veteran was considered too much of a risk for left hip replacement surgery due to his non-service-connected coronary artery disease.  He was subsequently discharged and admitted to Our Lady's Haven Nursing Home for rehabilitation.

The Veteran remained at Our Lady's Haven for approximately 13 months, until being discharged home in September 2014.  Treatment records, including quarterly reviews dated in November 2013, February 2014, May 2014, and August 2014, do not reflect any improvement in the Veteran's osteoarthritis, and show he continued to use a rolling walker for all ambulation throughout his stay.  The records show the Veteran continued to have trouble maintaining balance when walking or standing, and had trouble with ambulation in the form of shuffling his feet, limping, losing his balance, and falling.

Following his discharge from Our Lady's Haven, the Veteran continued to receive treatment at the Providence VA Medical Center (VAMC).  In November 2014, he presented with left knee and left hip pain.  It was noted he had a slow gait and continued to use a rolling walker.  December 2014 notes show the Veteran's range of motion of his hips was severely limited, that he had a slow, antalgic gait, and that he continued to use a rolling walker.  He was also noted to require use of a shower chair or bench. 

In addition to the VAMC treatment records, the Board notes that in a September 2013 statement, the Veteran's VA physician, Dr. R., stated the Veteran had gait instability due to severe osteoarthritis, and would benefit from the toilet being installed in his home, which would improve his safety.

The above-described evidence shows the Veteran's left lower extremity osteoarthritis, in addition to service-connected osteoarthritis in other joints, cause significant impairment.  Whether this impairment amounts to loss of use of one of the Veteran's lower extremities is, in the Board's opinion, a close question.  Under the relevant VA regulation, "loss of use of one lower extremity" contemplates loss of use which is significant enough that, when combined with the residuals of organic disease, affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 3.809(b)(3) (2016).  The Board notes the evidence is clear that the Veteran's left lower extremity osteoarthritis is severe enough to have necessitated the use of a walker for ambulation throughout the period of his claim.  The evidence also shows service-connected osteoarthritis in other joints, including the right hip and lumbar spine, have contributed to the Veteran's lack of mobility and to his need for use of a walker.  Upon a careful review of the foregoing, the Board finds the evidence is at least in equipoise as to whether the Veteran meets the criteria for a certificate of eligibility for financial assistance in acquiring specially adapted housing.  Accordingly, granting of the claim is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant).

The Board notes that in its December 2014 rating decision and May 2015 statement of the case, the RO denied both entitlement to financial assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809, as well as a special home adaptation under 38 C.F.R. § 3.809a.  The Board notes that a certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a veteran under 38 C.F.R. § 3.809a only where the veteran is not entitled to financial assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809.  See 38 C.F.R. § 3.809a(a) (2016).  Accordingly, because the Board's decision grants the greater benefit, the Board will not address entitlement to financial assistance in acquiring necessary special home adaptation under 38 C.F.R. § 3.809a. 


ORDER

Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


